PER CURIAM.
The final judgment in this action for the appellee, defendant below, states that the appellee “shall recover attorneys fees and taxable costs from Plaintiff, HEATHER WATSON, by and through ROBERT WATSON, her father, in the sum of $22,163.50, which shall bear interest at the rate of 12% per annum and for which sum let execution issue.”
Heather Watson had reached her majority at the time the final judgment was entered. On this appeal she argues that the provision in the final judgment for recovery of attorney’s fees and taxable costs should make it clear that the award is against only Heather Watson and not her father.
When a minor is represented by a parent as “next friend,” the “next friend” is not a party to the action; the real party in interest is the minor. Fla.R.Civ.P. 1.210(b); Youngblood v. Taylor, 89 So.2d 503 (Fla.1956); Brown v. Caldwell, 389 So.2d 287 (Fla. 1st DCA 1980).
We believe that the final judgment is correctly worded, but affirm with the clarification that the appellee is entitled to recover attorney’s fees and taxable costs from only the plaintiff Heather Watson and not from her father.
Affirmed as clarified.
DANAHY, A.C.J., and PATTERSON and FULMER, JJ., concur.